Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  “plan” should be –plane--.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 11-12, and 14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8,877,141 (hereinafter “Yu”).
As to Applicant’s claim 1, Yu discloses 
 a filter film [lid 16, in figure 4, which examiner finds to be equivalent to a film given that it is thin] comprising:
a through-hole [a first hole at element 4 in figure 4];
and a recessed portion [a second hole 4 in figure 4] having a size capable of capturing one particle [i.e., any particle larger than hole 4 that is the recessed portion];
wherein the recessed portion is open to the face of the filter film [see figure 4];
the through-hole in the one face has a shape or a size such that the one particle is not capable of passing through the through-hole [the first particle mentioned above inherently has a shape or size such that the one particle is not capable of passing through the through-hole].
Claim 1 also recites that the through-hole and the recessed portion are disposed close to each other. Examiner notes that Applicant gives a definition of the term “close” in the specification in paragraph 0031, which states:
“The expression that the through-hole 110 and the recessed portion 120 are disposed close to each other in the filter film 100 means that a distance between a centroid of the shape of the through-hole 110 on the face 130 and a centroid of the shape of the recessed portion 120 on the face 130 is 0.5 to 10 times the diameter of a circle having the same area as the projected area of the particle (hereinafter, referred to as "projected area-equivalent diameter" in some cases).” Paragraph 0031 (emphasis added).
While Yu does not disclose this ratio of the closeness between the through-hole and the recessed portion, this ratio appears to fall within a workable range, and thus its discovery would have required ordinary skills in the art.
	As to claim 2, Yu discloses that a plurality of holes (16) are provided (see figure 4.)
	Claim 2 also recites that a ratio between the number of the through-holes and the number of the recessed portions is 1:5 to 100:1.
	While Yu is silent as to this ratio, it appears to fall within a workable range. Thus, its discovery would have been obvious to one skilled in the art.
	As to claims 3 and 4, while Yu is silent as to the diameter of the holes (16), their diameter being in the recited limitations of limitations of claims 1, 3 and 4 falls within a workable or optimum range, and thus its discovery would have required ordinary skills in the art.
	Likewise, with respect to claim 11, while Yu is silent as to the through-hole and recessed portions having the limitations as recited, such range in hole size falls within a workable or optimum range, and thus their discovery would have required ordinary skills in the art.
	As to claim 12, see Yu in figure 4, where individual different holes 16 are considered to be through-holes or recessed portions. 
	As to claim 14, the individual different holes 16 are interspersed between each other throughout the film.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
	Applicant’s arguments filed 8/31/22 are found to be persuasive in part, to the extend that the Yu microtiter plate is a film. However, Examiner finds that the lid (16), see figure 4 of Yu, can reasonably be considered a film since it is relatively thin and Applicant has not disclosed limitations regarding what is considered a film such that it would avoid such interpretation. While generally a film is thin, no parameters on its thinness or thickness are disclosed in the specification. Also, while generally a film may usually be flexible, no such details are disclosed in the specification, and therefore such limitations are not read into the claims. 
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160136552 discloses a filter having through-holes and depressions that coincide with the through-holes for capture of a particle (see para. 0008). [With respect to Applicant’s claim 13, the recessed portions does not include an enclosed bottom. With respect to Applicant’s claim 14, the depressions and through-holes are not equivalent to through-holes and recessed portions with a bottom wherein the through-holes and recessed portions are interspersed between each other.]
US 20070190522 discloses [0007] discloses a tray having tubular body having a filter for binding or for size-exclusion. See paragraph 0007, and figure 1, wherein (20) is the filter and (16) is the sealing end cap. [The filter itself, while a film, does not have a recessed portion that has an enclosed bottom. Also, the tray, while having some enclosed bottoms via the end caps, cannot reasonably be considered a film.]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ann Montgomery/Primary Examiner, Art Unit 1641